Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Para 0087 provides description with reference to figure 6 but the description is not consistent with the figure.
There are similar inconsistencies throughout the document.   
Appropriate correction is required.
Claim Objections
Claim 12 objected to because of the following informalities:
In claim 12, lines 10-11, “…operating at at least one rating for the purposes…” should read “…operating for the purposes…”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Redmond (US 2,787,746).
Regarding claim 1, Redmond ‘746 teaches (figures 1-7) a flight control handle/ auxiliary control hand grip (10) suitable for being operated by pilot, the flight control handle including a stick-forming grip carrying an end box (as shown in the figure below), the end box having a hollow shell provided with a top face, the end box having at least one control/control wheel knob (15) projecting towards an external environment of the top face, the at least one control being mounted to move relative to the shell (Col. 2 Lines 49-61; Col. 3 Lines 4-6);
wherein the flight control handle has a controllable member/control wheel knob (16) suitable for being actuated by a person so as to generate a control order, the shell of the end box 

    PNG
    media_image1.png
    610
    364
    media_image1.png
    Greyscale

	Regarding claim 2, Redmond ‘746 teaches (figures 1-7) the flight control handle/ auxiliary control hand grip (10), wherein the controllable member comprises a knob/control wheel knob (16) that is mounted to move relative to the end box and that is arranged at least 
Regarding claim 6, Redmond ‘746 teaches (figures 1-7) the flight control handle/ auxiliary control hand grip (10), wherein the electronic wall/ plate (20) is adjoining to the top face (clearly seen in figure 6).
Regarding claim 7, Redmond ‘746 teaches (figures 1-7) the flight control handle/ auxiliary control hand grip (10), wherein the electric circuit is connected to at least one electrical connection/ electrical leads (31) and connection (32) running through the stick-forming grip (clearly seen in figure 3). 
103 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3-4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redmond (US 2,787,746) as applied to claim 2 above, and further in view of Nordlund (US 4,716,399).
Regarding claim 3, Redmond ‘746 teaches (figures 1-7) the flight control handle/ auxiliary control hand grip (10), wherein the knob is a rotary knob mounted to move in rotation relative to the end box about an axis of rotation, the at least one sensor co-operating with the rotary knob but it is silent about the rotary knob having a wheel arranged outside of the shell. 
Nordlund ‘399 teaches (figures 2) joystick (18) with hollow member comprising a shell wherein the rotary knob/ thumb wheel have a wheel arranged outside of the shell (aft of thumb wheel (32) forms a shell which comprises switches 34) (Col. 3 Lines 3-8). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Redmond ‘746 to incorporate the teachings of Nordlund ‘399 to configure the rotary having a wheel arranged outside of the shell. One of ordinary skill in art would recognize that doing so would freely move the wheel of the rotary knob without any constrain. 
Regarding claim 4, modified Redmond ‘746 teaches (figures 1-7) the flight control handle/ auxiliary control hand grip (10), wherein the rotary knob has a shaft (18) constrained to rotate with the wheel about the axis of rotation, the shaft being carried by the electronic wall/ plate (20) of the shell (shaft is connected to plate (20)), the shaft being mounted to move in rotation to the side (Col. 3 Lines 39-43).
Regarding claim 11, modified Redmond ‘746 teaches (figures 1-7) the flight control handle/ auxiliary control hand grip (10), wherein the wheel with a diameter greater than a length of the shell and the wheel projecting from the shell along at least one direction as seen looking from the wheel towards the shell (clearly seen in figure 2 of Nordlund ‘399).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redmond (US 2,787,746) as applied to claim 1 above, and further in view of Kerr et al. (US 2018/0059850).
Regarding claim 5, modified Redmond ‘746 teaches (figures 1-7) the flight control handle/ auxiliary control hand grip (10) according claim 1 but it is silent about the controllable member with a touch sensitive face.
However, Kerr et al. ‘850 teaches (figures 2-4) a knob-like structure with a touch sensor (125)  with force-sensitive and/or pressure sensitive touch technology configured to sense a plurality of different levels of applied pressure and locations of touch input (Para 0049-0050). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Redmond ‘746 to incorporate the teachings of Kerr et al. ‘850 to configure the controllable member with a touch sensitive face. One of ordinary skill in art would recognize that doing so would change control parameters using pressure-sensitive touch technology.
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redmond (US 2,787,746) as applied to claim 1 above, and further in view of Salesse-Lavergne et al. (US 2018/0099739).
Regarding claim 8, Redmond ‘746 teaches (figures 1-7) the flight control handle/ auxiliary control hand grip (10), wherein the at least one sensor has at least one pair of similar 
However, Salesse-Lavergne et al. ‘739 teaches (figure 1) the electric control device (1) with the manipulation means (3) comprising two independent and dissimilar measurement system i.e., first measurement system (10) and second measurement system (20), communicating with a processor unit/ computer (30) to generate control signal (ORD) (Para 0139-0142, 0157). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Redmond ‘746 to incorporate the teachings of Salesse-Lavergne et al. ‘739 to configure the at least one sensor has at least one pair of dissimilar sensors, the two sensors in the pair being configured to communicate with a same computer. One of ordinary skill in art would recognize that doing so would provide better control and accuracy as two sensors operating differently to provide and control the output signal. 
Regarding claim 9, modified Redmond ‘746 teaches (figures 1-7) the flight control handle/ auxiliary control hand grip (10), wherein one of the sensor of the two sensors in the pair comprise a potentiometer but it is silent about the other sensor of the two sensors in the pair as a Hall Effect sensor. However, Salesse-Lavergne et al. ‘739 teaches (figure 1) the first measurement may comprise potentiometer or a Hall Effect sensor i.e., potentiometer and Hall Effect sensor are interchangeable (Para 0051). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Redmond ‘746 to incorporate the teachings of Salesse-Lavergne et al. ‘739 to configure one of the potentiometer with a Hall Effect sensor. One of ordinary skill in art would recognize . 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redmond (US 2,787,746) and Salesse-Lavergne et al. (US 2018/0099739) as applied to claim 8 above, and further in view of Hirvonen (US 2007/0164166).
	Regarding claim 10, modified Redmond ‘746 teaches (figures 1-7) the flight control handle/ auxiliary control hand grip (10) according to claim 8, but it is silent about the at least one sensor has at least two pairs that are configured to communicate with respective ones of two computers.
	However, Hirvonen ‘166 teaches (figure 1b) a flight control system (10) having sensors 11 and 12 with two independent and dissimilar control systems: a primary flight control system and a backup flight control system wherein each control system comprises sensors, controller or processor /computer, the control transmission media, the I/O and validation associated with the smart actuator (30) (Para 0024-0029). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Redmond ‘746 to incorporate the teachings of Hirvonen ‘166 to configure the at least one sensor has at least two pairs that are configured to communicate with respective ones of two computers. One of ordinary skill in art would recognize that doing so would provide a redundant sensor system enhancing accuracy and safety (Para 0029). 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toulmay (US 2017/0113793) in view of Redmond (US 2,787,746).
	Regarding claim 12, Toulmay ‘793 teaches (figure 2) a hybrid rotorcraft/aircraft (1), the hybrid rotorcraft having a propulsive system comprising at least one propulsive rotor/propeller 
	but it is silent about the hybrid rotorcraft with the flight control handle according to claim 1, the electronic circuit being configured to control the first pitch collectively.
	However, Redmond ‘746 teaches (figures 1-7) the flight control handle according to claim 1, Redmond ‘746 further teaches hand trip (10) incorporating potentiometer (14) with control lever for proportional trim control of the aircraft about its pitch axis (Col. 2 Lines 32-38). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Toulmay ‘793 to incorporate the teachings of Redmond ‘746 to configure the flight control handle as claimed. One of ordinary skill in art would recognize that doing so would adjust the aerodynamic forces on the blades of propulsive rotor/propeller so that aircraft maintains the set attitude.
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toulmay (US 2017/0113793) and Redmond (US 2,787,746) as applied to claim 12 above, and further in view of Wong et al. (US 10,011,348).
Regarding claim 13, modified Toulmay ‘793 teaches (figure 2) the hybrid rotorcraft/aircraft (1) according to claim 12 but it is silent about the flight control handle mounted to move about a flight control axis for controlling the second pitch collectively. 

Wong et al. ‘348 teaches (figures 1-3) the vertical thrust lever (300) controlling the amount of vertical thrust coming from a set of one or more rotors which rotate in a horizontal plane and axial thrust slider (306) attached to the vertical thrust lever (300) controlling the rotors which rotate in a vertical plane (Col. 4 Lines 28-31; Col. 5 Lines 23-25). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Toulmay ‘793 to incorporate the teachings of Redmond ‘746 and Wong et al. ‘348 to configure the flight control handle mounted to move about a flight control axis for controlling the second pitch collectively (two sets blades require two different control units to control two different pitches collectively).  One of ordinary skill in art would recognize that doing so would control both the first and second pitches of the hybrid rotorcraft using single flight control handle.
	Regarding claim 14, modified Toulmay ‘793 teaches (figure 2) the hybrid rotorcraft/aircraft (1), wherein the flight control axis is parallel to the axis of rotation (both the flight control axis and the axis of rotation of the controllable member is in transverse direction).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647